Magruder, J.
delivered the opinion of this court.
The injunction in this case was granted, to prevent John Schwenniski and his wife, from collecting rents due for a house and lot, which had been mortgaged by the latter to the appellant, Joseph D. Worley,. The mortgage is alleged to be fraudulent as against creditors, and the bill of complaint is filed by the appellee, who is the permanent trustee of the wife, she having applied for the benefit of the insolvent law. It appears, however, that in this property the former husband of the wife of the first named appellant had a leasehold interest; that he died intestate, and his widow administered upon his estate.
It is nowhere alleged, and the administratrix expressly denies, that the estate has been distributed; and it would seem, that some of the debts due from the deceased are yet unpaid. The administratrix, then, still holds the property in that cha*29racier, and in that character is bound to rent it, and collect the rents, and account for them, as a part of the estate of her husband.
It may be that the administration ought some time ago to have been closed, and the widow’s interest in it ascertained. But this the bill, taken in connection with the answer, will not authorise this court to presume. Until this distribution is made, the court cannot say that the appellee, as permanent trustee, has any title to this portion of the intestate’s estate; and it is in his power at any time to apply to the orphans court, for a distribution of it among the widow and her children; one of whom is made a party to the bill of complaint.
Order of chancellor, continuing the injunction, reversed, and the injunction dissolved. order reversed.